COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER GRANTING REHEARING

Appellate case name:      Ramesh Kapur v. Harris County

Appellate case number:    01-19-00189-CV

Trial court case number: 2014-44018

Trial court:              295th District Court of Harris County

        On August 20, 2019, the Court issued an opinion dismissing this appeal for want of
prosecution because appellant neither established indigence nor paid, or made arrangements to
pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.37.3(b). On September 4, 2019,
appellant filed a motion for rehearing requesting that we withdraw the dismissal and reinstate his
appeal. Appellant’s motion indicates that he has since paid the fee for the clerk’s record. The
clerk’s record was subsequently filed with the Court on August 30, 2019.
         Appellant’s motion for rehearing is GRANTED. We withdraw our opinion and judgment
dismissing the appeal for want of prosecution and reinstate this case on the Court’s active docket.
It is ORDERED that appellant file his brief on the merits within 30 days of this order. See TEX. R.
APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date appellant’s
brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau___
                   Acting for the Court

Panel consists of Justices Lloyd, Landau, and Countiss

Date: ___October 15, 2019___